Citation Nr: 0605389	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-29 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for claimed left foot 
disorder.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected low back strain with scoliosis.  

3.  Entitlement to an initial compensable rating for the 
service-connected residuals of a stress fracture of the right 
leg.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 2000 to 
January 2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the RO.  

The issue of increased initial ratings for the service-
connected low back disability and for the residuals of a 
stress fracture of the right leg are addressed in the REMAND 
portion of this document.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran currently is not shown to suffer from a left foot 
disability due to any event or incident of his period of 
military service.  


CONCLUSION OF LAW

The veteran is not shown to have a left foot disability due 
to disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the veteran in the development of his claim of 
entitlement to service connection for left foot disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in April 2004, the RO informed the veteran 
that in order to establish service connection for a 
particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Moreover, the Statement of the Case (SOC) issued in April 
2005 and the Supplemental Statement of the Case (SSOC), 
issued in August 2005, notified the veteran and his 
representative of the evidence needed to establish the 
benefits sought.  Indeed, the SOC set forth the relevant text 
of 38 C.F.R. § 3.159.  

The SOC and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
of entitlement to service connection for left foot 
disability.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with that claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  




II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A careful review of the record discloses that, in December 
2001, the veteran sustained a deep tissue contusion of the 
1st and 2nd metatarsals of the left foot.  Since that time, 
however, he has not demonstrated left foot disability of any 
kind.  

Indeed, the post-service medical records, including reports 
of VA examinations performed in May 2004 and June 2005, are 
completely negative for any complaints or clinical findings 
of left foot disability.  

In connection with the May 2004 VA examination, the veteran 
reported having injured his right foot in 2000 during 
service.  The examiner noted that he had the residuals of a 
right foot injury with a fracture of the fourth metatarsal 
shaft and chronic pain.  

The only reports to the contrary come from the veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of current left foot disability.  Absent 
competent evidence of current disability due to an injury in 
service, service connection for a left foot disorder must be 
denied.  



ORDER

Service connection for a left foot disorder is denied.  



REMAND

The veteran also seeks increased initial ratings for his 
service-connected low back disability and his service 
connected residuals of a stress fracture of the right leg.  

In its August 2004 rating action, the RO granted the 
veteran's claim of entitlement to service connection for low 
back strain and for the residuals of a right leg fracture.  
It assigned a 20 percent rating and a noncompensable rating, 
respectively.  Those were initial rating awards.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

In his Substantive Appeal (VA Form 9, received in September 
2005), the veteran raised contentions to the effect that the 
VA examinations, performed in May 2004 and June 2005, did not 
adequately reflect the level of impairment caused by his 
service-connected low back and right leg disabilities.  
Rather, he suggested that those disabilities had gotten worse 
since the last examination.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the current extent of his 
service-connected low back disability and 
his service-connected right leg 
disability.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

a.  With respect to the low back 
disability, the examiner must set 
forth/consider the following:

i.  What is the range of motion of 
the lumbar spine?  

ii.  Whether there is muscle spasm 
in the lumbar spine or guarding 
severe enough to result in an 
abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis?  

iii.  Whether there is ankylosis of 
the lumbar spine, and, if so, 
whether it is favorable or 
unfavorable?  

iv.  Whether there are any objective 
neurologic abnormalities associated 
with the veteran's lumbar spine 
disability, including, but not 
limited to, bowel or bladder 
impairment?  

v.  Whether because of age, body 
habitus, neurologic disease, or 
other factors not the result of 
disease or injury of the spine, the 
range of motion of the spine should 
be considered normal for the 
veteran, at individual, even though 
it does not conform to the normal 
range of lumbar spine motion?  

b.  With respect to the residuals of the 
fractured right leg, the examiner must 
set forth/consider the following:

i.  Whether there is nonunion of the 
tibia and fibula and, if so, whether 
it is productive of loose motion, 
requiring a brace?  

ii.  Whether there is malunion of 
the tibia and fibula, and if so, 
whether is more nearly productive of 
slight, moderate, or marked knee or 
ankle disability?  

2.  When all of the actions requested in 
part 1 have been completed, undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
increased initial ratings for the 
service-connected lumbosacral strain with 
scoliosis and for the residuals of a 
right leg fracture.  In so doing, 
consider the potential for "staged 
ratings" noted in Fenderson.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


